Citation Nr: 0712767	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  03-08 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for lumbar spine 
disability, claimed as secondary to service-connected right 
knee disability. 


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1 to March 26, 
1971.

The current appeal arose from an October 1998 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington that granted service connection 
for that portion of lumbosacral strain and degenerative 
changes resulting from aggravation of the disability by a 
service-connected right knee meniscectomy, and assigned a 
zero percent evaluation effective March 1, 1998.

In March 2003 the Board remanded this case to the RO for 
further development.

In April 2004 the veteran testified at a hearing at the RO 
before the undersigned.  A copy of the transcript of that 
hearing has been associated with the claims file. 

In March 2005, the Board again remanded this issue for 
further development.


FINDING OF FACT

1.  The veteran's lumbar spine disability was first 
demonstrated many years after service, and is not the result 
of a disease or injury in service.

2.  The veteran's service connected right knee disability did 
not cause or aggravate a low back disability beyond the 
noncompensable level already recognized.


CONCLUSION OF LAW

The veteran's lumbar spine disability was neither incurred in 
nor aggravated by military service, nor may it be presumed to 
have been incurred therein, nor is it secondary to any 
service- connected disability.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 2002 & Supp 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (2006); 71 Fed. Reg. 52744-52747 
(Sept. 7, 2007) (to be codified at 38 C.F.R. § 3.310).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) held that under the VCAA, VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must request that the claimant provide any evidence in 
his possession that pertains to the claim.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in May 2004, the RO notified the veteran 
of the evidence needed to substantiate his claims for 
secondary service connection.

This VCAA letter satisfied the second and third elements of 
the duty to notify by informing the veteran that VA would try 
to obtain medical records, employment records, or records 
held by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them. 

Finally, with respect to the fourth element, the VCAA letter 
contained a notation that the veteran was to submit any 
additional information that would substantiate his appeal.  
This statement served to advise the veteran to submit any 
evidence in his possession pertinent to the claims on appeal. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In the present appeal, the first three elements of Dingess 
notice are satisfied in the May 2004 letter.  However, the 
veteran did not receive notice about the evidence needed to 
establish a rating or notice regarding an effective date 
until an October 2006 letter.  Since the claim is being 
denied, no rating is being given and no effective date is 
being set.  He is, therefore, not prejudiced by the inferred 
notice on these elements.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).

There was a timing deficiency with the May 2004 letter, 
because it was provided after the initial evaluation.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
timing deficiency was remedied by the readjudication of the 
claim after the notice was provided.  Id.


The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, VA medical center (VAMC) 
records and private medical records.  

Per the March 2005 Board remand instructions, the RO has 
obtained the veteran's Social Security Administration records 
and taken the necessary steps to obtain records from Dr. 
Brobeck, Dr. Foney and Dr. Hilgers related to their treatment 
of the veteran for his skiing accident in January 1975.  The 
Board notes that in March 2005, the RO sent the veteran 
authorizations and consent to release information forms for 
Dr. Brobeck, Dr. Foney and Dr. Hilgers.  In May 2005, the 
veteran submitted the requested forms to VA.  In a May 2005 
letter, the RO informed the veteran that the VA forms he 
submitted for Dr. Brobeck, Dr. Foney and Dr. Hilgers were 
incomplete as the veteran did not include their complete 
address and dates of treatment.  The RO returned the forms 
and gave the veteran additional time to submit these forms 
with the additional information the RO requested.  The 
veteran did not respond to this letter and did not resubmit 
the forms with the complete addresses and dates of treatment.

While VA has a statutory duty to assist the veteran in 
developing evidence pertinent to a claim, the veteran also 
has a duty to assist and cooperate with VA in developing 
evidence; the duty to assist is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The veteran has not provided the records for Dr. Brobeck, Dr. 
Foney and Dr. Hilgers or the means for VA to attempt to 
obtain them.  Therefore, reluctantly, the Board concludes 
that no further assistance to the veteran in developing the 
facts pertinent to the claim is required to comply with the 
duty to assist. 

Additionally, the veteran underwent VA examinations in 
November 1997, May 1998, September 1998, August 2002 and 
September 2006.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 


Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Chronic diseases, such as degenerative arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year subsequent to 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113: 38 
C.F.R. §§ 3.307, 3.309.  

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

Any increase in severity of a non-service-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the non-service-connected disease, will 
be service connected. However, VA will not concede that a 
non-service-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the non-service-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the non-service-connected disease or injury. The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  71 Fed. Reg. 52747 (Sept. 7, 2007) (to be 
codified at 38 C.F.R. § 3.310(b)); see also Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (holding that when a disease or 
injury for which service connection has not been granted is 
aggravated by a service-connected condition, the veteran 
shall be compensated for the disability over and above the 
degree of disability existing prior to the aggravation.) 

VA has amended the provisions of 38 C.F.R. § 3.310(a), to 
incorporate the holding in Allen.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The veteran's service medical records are negative for any 
complaints or diagnoses related to his back.  The record does 
show that the veteran was seen with right knee complaints 
four days after entering service.  It was noted that he had 
injured his right knee playing football in high school, but 
the service entrance examination had been negative.

On VA orthopedic examination in June 1971, there were no 
complaints or findings referable to the back.  The veteran 
was noted to walk normally, but he reported that the knee 
became weak after standing for an hour or more.

In an August 1971 rating decision, the RO granted service 
connection for internal derangement of the right knee, 
evaluated as 10 percent disabling.  The evaluation was 
subsequently increased to 30 percent.

Unidentified private treatment notes in January 1975 
diagnosed the veteran had a compression fracture of the L-1 
after a skiing accident.

On VA orthopedic examination in June 1976, there were again 
no findings or complaints referable to the back.  It was 
reported that there was no history of right knee locking.  
There was minimal medial lateral instability, but the knee 
was otherwise stable.

In a December 1977 letter, Dr. Brobeck stated that he had 
treated the veteran in October 1977 for injuries sustained 
when a four wheel drive truck ran over him while he was 
sleeping on the beach.  Dr. Brobeck stated that he took X-
rays of the lumbosacral spine, which demonstrated an old 
compression fracture and an old left clavicle fracture.  He 
concluded that the veteran had a dorsal and cervical sprain.

In May 1978, the veteran underwent VA hospitalization.  A 
right medial meniscectomy was performed.  No back disability 
was reported.

In August 1984, the veteran presented to the Group Health 
Cooperative of Puget Sound with complaints of low back pain 
after a motor vehicle accident.  The diagnosis was a motor 
vehicle accident with contusion and cervical strain.

In a September 1984 letter, Dr. Iversen noted that 10 earlier 
the veteran had had a hyperflexion and compression type 
injury that led to an actual compression fracture of L-1.  
This occurred when he was skiing.  Dr. Iversen also noted 
that 3 years earlier, the veteran had been involved in a 
severe motorcycle accident that resulted in the traumatic 
amputation of his left leg.  About 6 months after the 
amputation, the veteran started having problems with his 
lower back.  He noted that since the amputation, the veteran 
had been informed that he had a scoliosis type condition of 
his lower back as well.  The assessment was traumatic changes 
at the L4-5 level causing mechanical instability and pain.

In November 1984, the veteran underwent a bilateral complete 
laminectomy from L4 to S1 with partial disc excision at both 
levels.

A treatment note in December 1984 from Dr. Tracy stated that 
the veteran had injured his back in a lower skiing accident, 
compression fracture.  The veteran also injured his back 3 
years later in a motorcycle accident and had experienced much 
more problems since then with his back.

In November 1997, the veteran underwent a VA examination.  
The diagnosis was a lumbosacral strain, residuals of lumbar 
laminectomy.  Lumbosacral X-rays in November 1997 revealed 
multilevel degenerative disk disease, status post L5 
laminectomy, old compression fracture at L1 and 
atherosclerosis.

In May 1998, the veteran underwent a VA examination for his 
back condition and how it related to his service-connected 
knee injury.  The examiner noted that the veteran's claims 
file was not available for review.  The veteran reported that 
he had a "trick knee" related to a high school injury.  The 
veteran reported that his right knee went out when he was 
skiing in 1975.  The veteran related a result of the injury 
to include a L1 vertebral body compression fracture.  The 
diagnosis was a lumbosacral strain with degenerative changes.  
The examiner concluded that the etiology of the complaints 
were opined post traumatic, related to traumatic injury in a 
motorcycle accident in 1981 with acute and transitory 
aggravation secondary to gait impairment.

In September 1998, the VA examiner provided a clarification 
of his opinion after reviewing the veteran's claims file.  
The examiner stated that if the veteran had not suffered 
injuries of a motor vehicle accident, the veteran would have 
recuperated with rehabilitation fully.

In September 1998, Dr. Iversen treated the veteran for a 
chronic low back condition.  The veteran reported being 
involved in a skiing accident in 1975 at a point before his 
knee condition had been surgically corrected.  While the 
veteran admitted to having a drinking problem in those days, 
he related that the ski accident had occurred when he felt 
right knee pop and give way, causing him to lose control, and 
run into an ice wall.  X-rays at the Northwestern Hospital 
after the accident showed a compression fracture of the body 
of L1 with anterior wedging.  The veteran stated that after 
his compression fracture healed, he did have some 
intermittent problems with his back, but not enough to see a 
health care provider.

Dr. Iversen concluded that "on a more probable than not 
basis," the veteran's back surgery in 1984 was "more likely 
due to an injury suffered with the ski accident rather than 
the motorcycle accident."  However, he acknowledged that 
evidence against the ski accident causing the low back 
condition, was the lack of medical documentation that he was 
suffering from some sort of lumbar radiculopathy for a 
significant period of time after his L1 fracture had healed 
subsequent to the ski injury.  

Dr. Iversen urged the veteran to get as accurate information 
as possible to the exact nature of his ski injury to see if 
any mention was made of his knee as part of his accident.  
Dr. Iversen felt that there needed to be a better linkage to 
the exact mechanism of the injury at the time of the ski 
accident as it could have been the result of the veteran 
being intoxicated and out of control, or because his knee 
went out of place.  Dr. Iversen also noted that the veteran 
admitted to smoking marijuana the day of the ski accident.

In a February 1999 letter, Dr. Walcott stated that the 
veteran's back pain began after his skiing accident in 1975, 
and was stable until he lost his left leg in 1981.  He 
concluded that it was "quite impossible to make a definite 
statement that the lumbosacral strain is secondary to the 
postoperative right knee meniscectomy."  The veteran's 
ongoing back pain was related to the multitude of injuries 
and surgeries that he had over the years.

In August 2002, the veteran underwent a VA examination 
regarding his spine condition.  The veteran again reported 
injuring his lumbar back in the ski accident in 1975 as his 
right knee gave out.  The examiner stated that like Dr. 
Iversen in September 1998, he was unable to determine whether 
it was his knee giving out, his consumption of alcohol, or 
both that caused his lumbar back injury in when skiing in 
1975.  The examiner added that the veteran's lumbar back 
condition was caused by the ski accident in 1975, and that 
the veteran's lumbar back condition was not due to the below 
the knee amputation in 1981.

At the veteran's April 2004 hearing, he testified that he 
initially sustained his back injury when skiing and his knee 
gave way.  As he tried to catch his balance, he hit a 
pressure ridge which caused a compression fracture in his 
lower spine.  He stated that the hospital records related to 
the skiing injury were absent for complaints related to his 
knee, because he had just been accustomed to his knee injury 
and therefore was only concerned with his back.

In September 2006, the veteran's records were reviewed by a 
VA board certified orthopedic physician.  The same physician 
had performed the veteran's August 2002 VA examination.  The 
physician reported the veteran's history in detail. After a 
review of the claims file, service medical records, past VA 
examinations and private opinions, the examiner concluded 
that the veteran's 1975 ski accident was less likely than not 
caused by his right knee condition.  

Analysis

The record indisputably documents a current low back 
disability consisting of multilevel degenerative disk 
disease, status post L5 laminectomy, old compression fracture 
at L1 and atherosclerosis.  Thus, the first element for 
service connection is established.

The veteran does not contend, nor does the evidence show, 
that a current low back disability was directly incurred in 
service.

The veteran also does not contend that service connection is 
warranted on a presumptive basis.  Although there is current 
arthritis of the lumbar spine, this disease was first shown 
many years after service.  Because a low back disability was 
first shown many years after service, the weight of the 
evidence is against presumptive service connection.  Cf. 
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.303(b), 3.307, 
3.309.

The veteran does contend that service connection is warranted 
on a secondary basis.  A secondary service connection claim 
requires medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

The Board notes the veteran's contentions that his service-
connected knee injury caused his skiing accident in January 
1975 and he therefore asserts that all of his back disability 
is secondary to the service-connected knee disability.  The 
veteran, however, is a lay person.  Lay persons are not 
competent to express opinions as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

There are conflicting opinions as to the extent, if any, that 
the ski accident was caused by the right knee disability, and 
to which the ski accident caused the back disability.

Evidence in support of a link between the service connected 
right knee disability, the ski accident and the subsequent 
back disability, includes Dr. Iverson's September 1998 
letter.  Dr. Iversen, however, felt that there needed to be 
better documentation of the exact mechanism of the injury at 
the time of the ski accident as it could have been the result 
of the veteran being intoxicated and out of control, or 
because his knee went out of place.  Given the 
qualifications, Dr. Iverson placed around his opinion, it is 
speculative and of limited probative weight.  See Obert v. 
Brown, 5 Vet. App. 30 (1993) (the Court held that a medical 
opinion expressed in terms of "may," also implies "may or may 
not" and is too speculative to establish a plausible claim).  
Therefore, Dr. Iversen's opinion that the veteran's ski 
accident "could have" been because his knee went out of 
place was expressed in terms that were too speculative to 
establish a plausible claim.  Obert.

Other evidence in support of the veteran's claim includes the 
January 1975 report of a compression fracture at L-1 after 
the ski accident.  This report, however, does not contain any 
information as to whether the right knee disability played a 
role in the accident, or, more importantly, whether (and to 
what extent) the current back disability is related to the 
compression fracture in January 1975.

Among the evidence against a link between the right knee 
disability, ski accident, and current back disability is Dr. 
Tracy's report that while the veteran had injured his back in 
the skiing accident, he had much more disability following 
the 1984 motorcycle accident.  

The 1998 VA examiner's opinion also weighs against the claim, 
insofar as it finds that absent the 1984 accident the veteran 
would have made a full recovery.  This opinion suggests that 
there was no permanent back disability prior to the 1984 
accident.  Dr. Walcott's opinion also weighs against the 
claim in that he could not link the current back disability 
to the right knee disability, and found an increase in back 
disability only after the 1984 accident.

Finally the October 

Additionally, the September 2006 VA records review by the 
orthopedic surgeon concluded that the veteran's 1975 ski 
accident was less likely than not caused by his right knee 
condition (after saying in August 2002 that it was not 
possible to say whether the right knee disability caused the 
ski accident).  The latter opinion is the most clear cut, of 
record, and is also a product of the most thorough review of 
the records.

The record contains no other evidence that the veteran's 
skiing injury, and associated low back disability, was caused 
or permanently aggravated by the service connected right knee 
disability (beyond the noncompensable level already 
recognized as service connected).  Therefore, the evidence is 
also against service connection for all of his back 
disability, on a secondary basis.  38 C.F.R. § 3.310; 71 Fed. 
Reg. 52744-52747.  

As such, the weight of the competent evidence is against the 
claim.  Reasonable doubt does not arise and the appeal is 
denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for lumbar spine 
disability, claimed as secondary to service-connected right 
knee disability is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


